DETAILED ACTION
Claims 1-14 are considered in this office action. Claims 1-14 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 
101 Analysis: Step 1 
Claims 1-12 are directed to a method. 
Claims 13 is CRM Claim. 
Claim 14 is directed to a system, i.e. a machine. 

Therefore, claims 1-14 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
[Symbol font/0xB7] mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or
 [Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
 	[Symbol font/0xB7] managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 1 recites the following abstract ideas: “A method for handling aircraft data, comprising the steps of: receiving an input aircraft model and/or operational data; comparing said input aircraft model and/or operations data with reference data previously obtained by wherein said reference data defines safe boundaries for one or more aircraft models and/or operations data.”.
Claim 13 recites similar abstract ideas.
Claim 14 recited similar abstract ideas. 

Regarding Claims 1, 11 and 20: 
The limitation “A method for handling aircraft data, comprising the steps of: receiving an input aircraft model and/or operational data; comparing said input aircraft model and/or operations data with reference data,” are equivalent to a person looking at the current input and comparing it to the chart or table or model and determining if it is within the threshold or not. And hence if the data is within the thresholds then he/she can easily say that the data is good.  
Dependent Claims 3-10, 12 further elaborate upon the recited abstract ideas in Claim 1. 
Accordingly Claims 1-10, 12-14 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 

Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations: 
Claim 1, 13 and 14 recites the following additional limitations: “ reference data previously obtained by machine learning performed on large collections of data of recorded flights”
The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
Regarding Claims 1, 13 and 14, the additional limitation of “reference data previously obtained by machine learning performed on large collections of data of recorded flights” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Further, the additional limitations of claims 13 and 14 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
 • Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
 • Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).
Dependent claims 2-10 and 12  further elaborate upon the recited abstract ideas in claims 1, 13 and 14, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
Therefore, claims 1-10,12-14 do not integrate the recited abstract ideas into a practical application.
101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-7, 9-16 and 18-20  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “reference data previously obtained by machine learning performed on large collections of data of recorded flights;” in claim 1 , 13 and 14 does not amount to significantly more (there is no inventive concept in the claim). 
Therefore, the additional limitations of claims 1-10 and 12-14 do not amount to significantly more than the judicial exception. 
Thus, claims 1-10 and 12-14 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
The Applicant can overcome the rejection by including similar language of Claim 11 to independent Claim 1 or from specification Para [0069] to Claim 1. 



	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desell et al. (US10248742) and here in after will be referred as Desell. 

Regarding Claim 1,  Desell teaches a method for handling aircraft data (Col.5 Line 59 : “FIG . 2 illustrates a method 200 of analyzing flight data”), comprising the steps of:
 receiving an input aircraft model and/or operational data (Col.5 Line 61-62 : “Data may be retrieved 202 from a database , a flat - file , or another means for data storage .”); 
comparing said input aircraft model and/or operations data with reference data previously obtained by machine learning performed on large collections of data of recorded flights, wherein said reference data defines safe boundaries for one or more aircraft models and/or operations data ( Col. 5 Line 38-39 and 52-58: “The signatures 106 , 108 may then be used as input to a machine - learning algorithm 110 , such as a SOM” “After the machine-learning 110 has been applied to the dataset, clusters may be identified by using a Unified Distance Matrix (U-Matrix.) The U-Matrix may allow high-dimensional data to be viewed as a two-dimensional image. The two-dimensional image may show outliers and errors that were classified by the machine-learning algorithm 110. A human viewing the two-dimensional image may verify or flag as incorrect each classification. Information about which of the outliers the machine-learning algorithm 110 improperly classified as outliers or errors can then be fed back into the machine-learning algorithm 110 to improve the accuracy of the machine-learning algorithm 110 in a more supervised manner.”).  

Similarly Claim 13 and 14 are rejected.

Regarding Claim 2,   Desell teaches the method of claim 1. Desell also teaches further comprising the step of generating a superset of data, by performing one or more of the steps comprising adding, deleting, merging, splitting, or combining data of said large collections of data ( Col.2  Line 48-58: “In aviation, aircraft that are equipped with a flight data recording capability or device, such as a Flight Data Recorder (FDR) or a Quick Access Recorder (QAR), record hundreds, and sometimes thousands, of flight and mechanical parameters at various time intervals. This data may hold key information regarding the aircraft's operations during various phases of flight, and may be used to identify unsafe practices and violations of standard operating procedures. One approach used to collect and analyze such data includes Flight Data Monitoring (FDM) or Flight Operations Quality Assurance (FOQA). FDM/FOQA is a methodology for collecting and analyzing flight data to proactively identify anomalies and mitigate risks associated with unsafe practices.” ).  

Regarding Claim 3,   Desell teaches the method of claim 2. Desell also teaches wherein the superset of data is obtained by one or more operations performed on the large collection of data of recorded flights, said operations comprising one or more of extrapolation, interpolation, ponderation, regression, approximation or simulation ( Col.2 Line 55-67 : “ One approach used to collect and analyze such data includes Flight Data Monitoring (FDM) or Flight Operations Quality Assurance (FOQA). FDM/FOQA is a methodology for collecting and analyzing flight data to proactively identify anomalies and mitigate risks associated with unsafe practices. The FDM/FOQA process includes four main steps:1. Record: acquisition of data from the aircraft,2. Retrieve: obtain the data onto a storage media,3. Review: analyze data to detect atypical flights and accident precursors, and4. Report: state findings to assist with retraining efforts to promote safe practices.”)  

Regarding Claim 4,  Desell teaches the method of claim 2. Desell also teaches further comprising the step of generating a report when comparing an input aircraft model to a reference model, said reference model being obtained by machine learning performed on said superset of data (Col.2 Line 66-67 : “4. Report: state findings to assist with retraining efforts to promote safe practices.”).  

Regarding Claim 5,   Desell teaches the method claim 1. Desell also teaches wherein machine learning comprises deep learning, wherein pre-training is unsupervised (Col. 4 Line 4-9 : “In unsupervised learning, also called clustering, the algorithm is provided with unlabeled data that it uses to group items based on their similarity with each other. Clustering techniques include k-

Regarding Claim 9,  Desell teaches the method of any preceding claim 1. Desell teaches wherein the step of comparing received model and/or operations data with reference data comprises a step of semi- supervised anomaly detection (Col.5 Line 52-58: “ A human viewing the two-dimensional image may verify or flag as incorrect each classification. Information about which of the outliers the machine-learning algorithm 110 improperly classified as outliers or errors can then be fed back into the machine-learning algorithm 110 to improve the accuracy of the machine-learning algorithm 110 in a more supervised manner.” Here human entry is interpreted as semi supervised.).  

Regarding Claim 10,   Desell teaches the method of claim 9. Desell also teaches wherein the step of semi-supervised anomaly detection comprises using one or more of the methods or techniques comprising statistical techniques, density-based techniques such as k-nearest neighbor, local outlier factor or isolation forests, subspace and correlation-based outlier detection for high- dimensional data, Support Vector Machines, replicator neural networks, Bayesian Networks, Hidden Markov models, Cluster analysis-based outlier detection, or Fuzzy logic-based outlier detection ( Col.4 Line 2-7 : “Examples of classification techniques include decision tree induction, Bayesian networks, k-nearest neighbor, and support vector machines. In unsupervised learning, also called clustering, the algorithm is provided with unlabeled data that it uses to group items based on their similarity with each other. Clustering techniques include k-means, fuzzy c-means, and Density Based Spatial Clustering of Applications with Noise (DBSCAN)”).  

Regarding Claim 11,  Desell teaches the method of claim 7. Desell teaches further comprising the step of displaying one or more determined comparisons or anomalies (Col.7 Line 5-8 : “FIG. 3A depicts an example of a graphical, two-dimensional display 300 of clusters of three-dimensional flight data after being analyzed by self-organizing maps, in accordance with some embodiments.”), and triggering one or more visual and/or vibratile and/or audio alerts depending on the application of predefined thresholds on said one or more comparisons or anomalies Col.2  Line 33-36: “This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. A system capable of analyzing this data may give an early-warning and risk-free (without taking flight) notice to aircraft operators that a mechanical problem is likely to occur in the near future”).  

Regarding Claim 12,  Desell teaches the method of claim 1. Desell also teaches wherein data comprise aircraft performance calculations and/or aircraft weight and balance calculations and/or aircraft fuel calculation and/or crew duty times (Col.2 Line 48-55: “In aviation, aircraft that are equipped with a flight data recording capability or device, such as a Flight Data Recorder (FDR) or a Quick Access Recorder (QAR), record hundreds, and sometimes thousands, of flight and mechanical parameters at various time intervals. This data may hold key information regarding the aircraft's operations during various phases of flight, and may be used to identify unsafe practices and violations of standard operating procedures. One approach used to collect and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desell in view of Larranaga ( Machine Learning in Aviation, Computational Intelligence Group : Artificial Intelligence Department Technical University of Madrid, Spain. July 11 2013) cited in the IDS. Here in after will be referred as Larranaga. 

Regarding Claim 6,   Desell teaches the method claim 1. Larranaga teaches wherein machine learning uses one or more techniques of the list comprising Random Forest, Support Vector Machines, Adaptive Boosting, Back- Propagation Artificial Neural Network and/or Convolutional Neural Network ( Pages 30-34 : Logistcis Regression, Neural Network, Support Vector Machine Random Forest ).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desell to incorporate the teachings of Larranaga to include .other machine learning techniques . Doing so would improve safety in the aviation operation. 
	

Regarding Claim 7,   Desell teaches the method of claim 1. Larranaga teaches wherein large collections of data can be characterized by properties such as volume, variety, velocity and veracity (Page 6 : The Five V’s: Volume, Variety, Velocity, Viability and Value).  

Regarding Claim 8,   Desell teaches the method of claim 1. Larranaga teaches wherein large collection of data comprises aircraft or flight data stemming for a plurality of airlines about a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niemiec (US20180170518) discloses methods, apparatus, and articles of manufacture to validate an aircraft control system command are disclosed. An example apparatus disclosed herein includes a detection module to determine a status of a component of a folding wingtip assembly operatively coupled to a wing of an aircraft and determine a flight stage of the aircraft. The example apparatus further includes a sequence and control module to generate a command to control a movement of the folding wingtip assembly, and a gatekeeper module to validate the command based on the status and the flight stage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668